DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The Amendment filed 30 Mar 2021 has been entered.  Claims 1-16 are currently pending in the application.  
Response to Arguments
Applicant’s arguments filed on 30 Mar 2021 have been fully considered.   Applicant’s arguments are not persuasive in regards to the 35 USC § 103 rejections as the claims are currently written.  Arguments and corresponding examiner’s responses are shown below for independent Claim 1.  The same arguments are valid for the similar features of the other independent claims.  
Argument 1: The Applicant states “Moreover, as discussed above, the Gudim emitter position (along with other parameters) are merely displayed to the pilot on cockpit display (204) to increase the pilot’s confidence. There is simply no disclosure in Gudim of an autonomous driving system that applies motion planning and control of the aircraft (201) based on the emitter location, while the aircraft is operating in autonomous mode.”
Response 1: The Examiner agrees that this amendment has overcome the previous rejection relying solely on Gudim.  Applicant’s arguments with respect to claims 1 and 9 have been considered but are moot because the arguments do not apply to the citations being used in the current rejection.  In this office action a new reference, Sithiravel, et al, has been cited to show that collected radar inputs can be used to plan routes and to operate an autonomous vehicle.  
Claim Rejections – 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Claims 1, 2, 5 – 7, 9, 10, and 13 – 15 are rejected under 35 U.S.C. 103 as being unpatentable over Gudim, et al U. S. Patent Application Publication 2016/0363660 (“Gudim”) in view of Sithiravel, et al, U. S. Patent Application Publication 2020/0049511 (“Sithiravel”).
Regarding claim 1, Gudim teaches:
the system comprising: a radar sensing system comprising: (Gudim, paragraph 0033, 0021, “It is understood that exemplary embodiments of a radar warning system are useful for any vehicle or structure in which it is desirable to determine a location of a radar emitter. Exemplary radar warning system carriers include ships, helicopters, drones, and other moving platforms. [0021] FIG. 2 shows an exemplary radar warning receiver system installed in an aircraft platform. It is understood that similar configurations may be used on other platforms. Aircraft (201) is equipped with inertial navigation system (202), and radar warning receiver components of processor (203), display (204), and four antennas (205a,b,c,d) that are aimed or boresighted in four different directions (206a,b,c, d).”; a drone vehicle with “radar warning system” which receives unknown emitters, the drone has at least four antennas 205a,b,c,d (i.e. a drone vehicle with a plurality of sensors); Merriam Webster defines a drone as “an uncrewed aircraft or ship guided by remote control or onboard computers” which may be autonomous).
wherein each of the radar sensors includes one or more antennas to receive the radio waves and to convert the radio waves into respective antenna output signals; and (Gudim, figure 2, paragraph 0021-0022, “FIG. 2 shows an exemplary radar warning receiver system installed in an aircraft platform. It is understood that similar configurations may be used on other platforms. Aircraft (201) is equipped with inertial navigation system (202), and radar warning receiver components of processor (203), display (204), and four antennas (205a,b,c,d) that are aimed or boresighted in four different directions (206a,b,c, d). [0022] Because the distance to the emitter is large, each antenna is effectively equidistant from the emitter, hence receives the same RF signal; consequently, the antenna output signal strength varies only due to variations in antenna gain, which varies with off-boresight angle: the difference between boresights (206) and ray angles (209).”; the four sensors 205a,b,c,d have at least one antenna, and antenna that is boresighted to a known angle and has an off-boresight signal strength map; that the output from the antennas is at least a received signal strength used with the know antenna gain to determine an angle of arrival; the four antennas disposed to cover 360 degrees of a vehicle including the front, left, right and back; any region in the “forward” 180 degrees has been interpreted as “forward; likewise, any other direction has been interpreted as a pointed in a region covering at least 180 degrees to the sides and rear).
a signal processor configured to determine a plurality of angles of arrival associated with the radio waves responsive to the antenna output signals, and to provide object location information based on the angles of arrival, (Gudim, paragraph 0068, “[0068] FIG. 10 shows an exemplary computer 1000 that can perform at least part of the processing described herein. The computer 1000 includes a processor 1002, a volatile memory 1004, [0065] In exemplary embodiments of the invention, 3D tracking is performed with only AOA measurements, using the additional dimensionality a signal processor that can take the multiple AOA measurements from the multiple antennas, combined with the position changes of the drone, to determine a 3 dimensional track of emitters).
wherein the object location information includes a location of each of the one or more objects; and (Gudim, paragraph 0034, “[0034] FIG. 6 shows an exemplary RWR system having AOA determination that includes tracking information to enhance AOA accuracy by establishing and maintaining a current track file of 3D emitter locations, shown here in aircraft-centered north-east-down (NED) coordinates.”; a 3D tracker of the plural sensed emitters using a North-East-Down reference coordinates).
Gudim does not explicitly teach:
A system for an autonomous driving vehicle (ADV), … a plurality of radar sensors mounted on the ADV and operable to detect radio waves emitted from one or more objects in proximity of the ADV,
an autonomous driving system comprising a processor and a memory coupled to the processor to store instructions, which when executed by the processor, cause the processor to: apply motion planning and control of the ADV based on the object location information, while the ADV is operating in autonomous mode..
Sithiravel teaches:
A system for an autonomous driving vehicle (ADV), … a plurality of radar sensors mounted on the ADV and operable to detect radio waves emitted from one or more objects in proximity of the ADV, (Sithiravel, figure 2, paragraph 0023 and 0033, “[0023] Vehicle 110 also includes one or more computing devices 115 for performing computations for piloting the vehicle 110 during autonomous operation. Computing devices 115 can receive information regarding the operation of the vehicle from sensors 116. The computing device 115 may operate the vehicle 110 in an autonomous mode, a semi-autonomous mode, or a non-autonomous mode. [0033] FIG. 2 is a diagram of an example vehicle 110 including sensors 116 including a front radar sensor 202, left front radar sensor 204, right front radar sensor 206, left rear radar sensor 208, right rear radar an autonomous vehicle (i.e. the claimed ADV), the vehicle has a radar array of sensors 202, 204, 206, 208, and 210, that the sensors (also referred to as “sensors 116 of figure 1) can provide information to the processor 115 to autonomously pilot the vehicle).
an autonomous driving system comprising a processor and a memory coupled to the processor to store instructions, which when executed by the processor, cause the processor to: apply motion planning and control of the ADV based on the object location information, while the ADV is operating in autonomous mode. (Sithiravel, paragraph 0024 and 0031, “[0024] The computing device 115 includes a processor and a memory such as are known. … For example, the computing device 115 may include programming to operate one or more of vehicle brakes, propulsion (e.g., control of acceleration in the vehicle 110 by controlling one or more of an internal combustion engine, electric motor, hybrid engine, etc.), steering, climate control, interior and/or exterior lights, etc., as well as to determine whether and when the computing device 115, as opposed to a human operator, is to control such operations. [0031] Sensors 116 may include a variety of devices known to provide data via the vehicle communications bus. … The distance(s) provided by the radar and/or other sensors 116 … may be used by the computing device 115 to operate the vehicle 110 autonomously or semi-autonomously. [0028] For example, the computing device 115 may include programming to regulate vehicle 110 operational behaviors… as well as tactical behaviors (i.e., control of operational behaviors typically in a manner intended to achieve safe and efficient traversal of a route) such as a distance between vehicles and/or amount of time between vehicles, lane-change, minimum gap between vehicles, left-turn- across-path minimum, time-to-arrival at a particular location.”; a process and programming to control an autonomous vehicle using at least brakes, propulsion and steering; that the input provided by the radar sensors can be used to operate the vehicle autonomously and to plan lane changes, minimum gaps, and times to arrival).
Sithiravel it would have been obvious for a person of ordinary skill in the art to apply the teachings of Sithiravel to Gudim at the time the application was filed in order to teach that radars and other sensors can be incorporated into an onboard computer to operate an autonomous vehicle.  Accordingly, it would have been obvious to a person have ordinary skill in the art to combine the teachings of Sithiravel to Gudim before the effective filing date of the claimed invention in order to combine Sithiravel’s sensor network to plan and operate an autonomous vehicle and Gudim’s sensor network to inform a user of an autonomous vehicle.   The planning and operation of a vehicle with a sensor network and the information in a vehicle with a sensor network merely perform the same functions as they perform separately and being no more “than the predictable use of prior art elements according to their established functions” (KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 417 (2007)).
Regarding claim 2, Gudim, as modified by Sithiravel, teaches the system of claim 1.
Gudim further teaches wherein the signal processor is further configured to apply an angle of arrival (AoA) estimation algorithm based on the antenna output signals in order to determine the plurality of angles of arrival and to provide the object location information. (Gudim, paragraph 0029, “FIG. 5 shows an exemplary radar warning receiver system (500) having enhanced angle-of-arrival accuracy in accordance with exemplary embodiments of the invention. Processing module (501) receives data inputs: monopulse angle estimates (502), together with threat data (503) and range estimates (504), and yields AOA and range for cockpit display to the pilot”; a system that takes the angle of arrival accuracy from at least two antennas, and yields an angle estimate (i.e. apply an angle of arrive estimation algorithm) to determine the emitter location (i.e. object location)).
Regarding claim 5, Gudim, as modified by Sithiravel, teaches the system of claim 1.
Gudim further teaches wherein the plurality of radar sensors are disposed in at least one of the following regions of the ADV: a front region, a back region, a left region, or a right region. (Gudim, paragraph 0021, 0023 and 0002, “[0021] Aircraft (201) is equipped with inertial navigation system (202), and radar warning receiver components of processor (203), display (204), and four antennas (205a,b,c,d) that are aimed or boresighted in four different directions (206a,b,c, d). Alternative four antennas disposed to cover 360 degrees of a vehicle including the front, left, right and back; any region in the “forward” 180 degrees has been interpreted as “forward; likewise, any other direction has been interpreted as a pointed in a region covering at least 180 degrees to the sides and rear; as is well known in the art, antennas can be located on the nose, tail or wingtips (see 103 of figure 1)).
Regarding claim 6, Gudim, as modified by Sithiravel, teaches the system of claim 5.
Gudim further teaches wherein a first subset of the radar sensors is disposed at the front region of the ADV and a second subset of the radar sensors is disposed at the back region of the ADV. (Gudim, paragraph 0023 and 0002, “[0021] Aircraft (201) is equipped with inertial navigation system (202), and radar warning receiver components of processor (203), display (204), and four antennas (205a,b,c,d) that are aimed or boresighted in four different directions (206a,b,c, d). [0023] Curve (301) shows signal strength as measured by left front antenna of (205a) FIG. 2, while curve (302) shows the signal from left rear antenna (205b) of FIG. 2. [0002] Emitter direction is determined by comparing signals from two antennas 103a,c with the strongest signals,”; four antennas disposed to cover 360 degrees of a vehicle including the front, left, right and back; any region in the “forward” 180 degrees has been interpreted as “forward; likewise, any other direction has been interpreted as a pointed in a region covering at least 180 degrees to the sides and rear; as is well known in the art, antennas can be located on the nose, tail or wingtips (see 103 of figure 1)).
Regarding claim 7, Gudim, as modified by Sithiravel, teaches the system of claim 6.
Gudim further teaches wherein a third subset of the radar sensors is disposed at the left region of the ADV and a fourth subset of the radar sensors is disposed at the right region of the ADV. (Gudim, paragraph 0023 and 0002, “[0021] Aircraft (201) is equipped with inertial navigation system (202), and radar warning receiver components of processor (203), display (204), and four antennas four antennas disposed to cover 360 degrees of a vehicle including the front, left, right and back; any region in the “forward” 180 degrees has been interpreted as “forward; likewise, any other direction has been interpreted as a pointed in a region covering at least 180 degrees to the sides and rear; as is well known in the art, antennas can be located on the nose, tail or wingtips (see 103 of figure 1)).
Regarding claim 9, Gudim teaches:
(Currently Amended): A method for an autonomous driving vehicle (ADV), the method comprising:  (Gudim, paragraph 0033, 0021, “It is understood that exemplary embodiments of a radar warning system are useful for any vehicle or structure in which it is desirable to determine a location of a radar emitter. Exemplary radar warning system carriers include ships, helicopters, drones, and other moving platforms. [0021] FIG. 2 shows an exemplary radar warning receiver system installed in an aircraft platform. It is understood that similar configurations may be used on other platforms. Aircraft (201) is equipped with inertial navigation system (202), and radar warning receiver components of processor (203), display (204), and four antennas (205a,b,c,d) that are aimed or boresighted in four different directions (206a,b,c, d).”; a drone vehicle with “radar warning system” which receives unknown emitters, the drone has at least four antennas 205a,b,c,d (i.e. a drone vehicle with a plurality of sensors); Merriam Webster defines a drone as “an uncrewed aircraft or ship guided by remote control or onboard computers” which may be autonomous).
wherein each of the radar sensors includes one or more antenna elements to receive the radio waves; converting, by the one or more antenna elements, the radio waves into respective antenna output signals; (Gudim, figure 2, paragraph 0021-0022, “FIG. 2 shows an exemplary radar warning receiver system installed in an the four sensors 205a,b,c,d have at least one antenna, and antenna that is boresighted to a known angle and has an off-boresight signal strength map; that the output from the antennas is at least a received signal strength used with the know antenna gain to determine an angle of arrival).
determining, by a signal processor, a plurality of angles of arrival associated with the radio waves responsive to the antenna output signals; providing, by the signal processor, object location information based on the angles of arrival, (Gudim, paragraph 0068, “[0068] FIG. 10 shows an exemplary computer 1000 that can perform at least part of the processing described herein. The computer 1000 includes a processor 1002, a volatile memory 1004, [0065] In exemplary embodiments of the invention, 3D tracking is performed with only AOA measurements, using the additional dimensionality of typical aspect and position changes of aircraft maneuvers.”; a signal processor that can take the multiple AOA measurements from the multiple antennas, combined with the position changes of the drone, to determine a 3 dimensional track of emitters).
wherein the object location information includes a location of each of the one or more objects; and (Gudim, paragraph 0034, “[0034] FIG. 6 shows an exemplary RWR system having AOA determination that includes tracking information to enhance AOA accuracy by establishing and maintaining a current track file of 3D emitter locations, shown here in aircraft-centered north-east-down (NED) coordinates.”; a 3D tracker of the plural sensed emitters using a North-East-Down reference coordinates).
Gudim does not explicitly teach:
detecting, by a plurality of radar sensors mounted on the ADV, radio waves emitted by one or more objects in proximity of the ADV,
applying motion planning and control of the ADV based on the object location information, while the ADV is operating in autonomous mode..
Sithiravel teaches:
detecting, by a plurality of radar sensors mounted on the ADV, radio waves emitted by one or more objects in proximity of the ADV, (Sithiravel, figure 2, paragraph 0023 and 0033, “[0023] Vehicle 110 also includes one or more computing devices 115 for performing computations for piloting the vehicle 110 during autonomous operation. Computing devices 115 can receive information regarding the operation of the vehicle from sensors 116. The computing device 115 may operate the vehicle 110 in an autonomous mode, a semi-autonomous mode, or a non-autonomous mode. [0033] FIG. 2 is a diagram of an example vehicle 110 including sensors 116 including a front radar sensor 202, left front radar sensor 204, right front radar sensor 206, left rear radar sensor 208, right rear radar sensor 210 (collectively radar sensors 230),”; an autonomous vehicle (i.e. the claimed ADV), the vehicle has a radar array of sensors 202, 204, 206, 208, and 210, that the sensors (also referred to as “sensors 116 of figure 1) can provide information to the processor 115 to autonomously pilot the vehicle).
applying motion planning and control of the ADV based on the object location information, while the ADV is operating in autonomous mode. (Sithiravel, paragraph 0024 and 0031, “[0024] The computing device 115 includes a processor and a memory such as are known. … For example, the computing device 115 may include programming to operate one or more of vehicle brakes, propulsion (e.g., control of acceleration in the vehicle 110 by controlling one or more of an internal combustion engine, electric motor, hybrid engine, etc.), steering, climate control, interior and/or exterior lights, etc., as well as to determine whether and when the computing device 115, as opposed to a human operator, is to control such operations. [0031] Sensors 116 may include a variety of a process and programming to control an autonomous vehicle using at least brakes, propulsion and steering; that the input provided by the radar sensors can be used to operate the vehicle autonomously and to plan lane changes, minimum gaps, and times to arrival).
In view of the teachings of Sithiravel it would have been obvious for a person of ordinary skill in the art to apply the teachings of Sithiravel to Gudim at the time the application was filed in order to teach that radars and other sensors can be incorporated into an onboard computer to operate an autonomous vehicle.  Accordingly, it would have been obvious to a person have ordinary skill in the art to combine the teachings of Sithiravel to Gudim before the effective filing date of the claimed invention in order to combine Sithiravel’s sensor network to plan and operate an autonomous vehicle and Gudim’s sensor network to inform a user of an autonomous vehicle.   The planning and operation of a vechicle with a sensor network and the information in a vehicle with a sensor network merely perform the same functions as they perform separately and being no more “than the predictable use of prior art elements according to their established functions” (KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 417 (2007)).
Regarding claim 10, Gudim, as modified by Sithiravel, teaches the method of claim 9.
Gudim further teaches further comprising: applying, by the signal processor, an angle of arrival (AoA) estimation algorithm based on the antenna output signals in order to determine the plurality of angles of arrival and to provide the object location information. (Gudim, paragraph 0029, “FIG. 5 shows an exemplary radar warning receiver system (500) having enhanced angle-of-arrival a system that takes the angle of arrival accuracy from at least two antennas, and yields an angle estimate (i.e. apply an angle of arrive estimation algorithm) to determine the emitter location (i.e. object location)).
Regarding claim 13, Gudim, as modified by Sithiravel, teaches the method of claim 9.
Gudim further teaches wherein the plurality of radar sensors are disposed in at least one of the following regions of the ADV: a front region, a back region, a left region, or a right region. (Gudim, paragraph 0023 and 0002, “[0021] Aircraft (201) is equipped with inertial navigation system (202), and radar warning receiver components of processor (203), display (204), and four antennas (205a,b,c,d) that are aimed or boresighted in four different directions (206a,b,c, d). [0023] Curve (301) shows signal strength as measured by left front antenna of (205a) FIG. 2, while curve (302) shows the signal from left rear antenna (205b) of FIG. 2. [0002] Emitter direction is determined by comparing signals from two antennas 103a,c with the strongest signals,”; four antennas disposed to cover 360 degrees of a vehicle including the front, left, right and back; any region in the “forward” 180 degrees has been interpreted as “forward; likewise, any other direction has been interpreted as a pointed in a region covering at least 180 degrees to the sides and rear; as is well known in the art, antennas can be located on the nose, tail or wingtips (see 103 of figure 1)).
Regarding claim 14, Gudim, as modified by Sithiravel, teaches the method of claim 13.
Gudim further teaches wherein a first subset of the radar sensors is disposed at the front region of the ADV and a second subset of the radar sensors is disposed at the back region of the ADV. (Gudim, paragraph 0023 and 0002, “[0021] Aircraft (201) is equipped with inertial navigation system (202), and radar warning receiver components of processor (203), display (204), and four antennas (205a,b,c,d) that are aimed or boresighted in four different directions (206a,b,c, d). [0023] Curve (301) shows signal strength as measured by left front antenna of (205a) FIG. 2, while curve (302) shows the signal from left rear antenna (205b) of FIG. 2. [0002] Emitter direction is determined by comparing signals four antennas disposed to cover 360 degrees of a vehicle including the front, left, right and back; any region in the “forward” 180 degrees has been interpreted as “forward; likewise, any other direction has been interpreted as a pointed in a region covering at least 180 degrees to the sides and rear; as is well known in the art, antennas can be located on the nose, tail or wingtips (see 103 of figure 1)).
Regarding claim 15, Gudim, as modified by Sithiravel, teaches the method of claim 14.
Gudim further teaches wherein a third subset of the radar sensors is disposed at the left region of the ADV and a fourth subset of the radar sensors is disposed at the right region of the ADV. (Gudim, paragraph 0023 and 0002, “[0021] Aircraft (201) is equipped with inertial navigation system (202), and radar warning receiver components of processor (203), display (204), and four antennas (205a,b,c,d) that are aimed or boresighted in four different directions (206a,b,c, d). [0023] Curve (301) shows signal strength as measured by left front antenna of (205a) FIG. 2, while curve (302) shows the signal from left rear antenna (205b) of FIG. 2. [0002] Emitter direction is determined by comparing signals from two antennas 103a,c with the strongest signals,”; four antennas disposed to cover 360 degrees of a vehicle including the front, left, right and back; any region in the “forward” 180 degrees has been interpreted as “forward; likewise, any other direction has been interpreted as a pointed in a region covering at least 180 degrees to the sides and rear; as is well known in the art, antennas can be located on the nose, tail or wingtips (see 103 of figure 1)).
Claims 3, 4, 8, 11, 12, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Gudim, as modified by Sithiravel, in view of Bowden, J. U. S. Patent Application Publication 2018/0074153 (“Bowden”).
Regarding claim 3, Gudim, as modified by Sithiravel, teaches the system of claim 1.
Gudim teaches wherein the one or more antennas are (Gudim, paragraph 0022, “In the illustrated embodiment, the strongest signals from distant emitter (207) are detected by the two antennas (205a,b) whose boresight (206a,b) most nearly face emitter (207), which generally are the two antennas a system of antennas and the antennas have a boresight or axis of maximum gain).
Gudim, as modified by Sithiravel, does not explicitly teach omnidirectional antennas, an array antenna, phased array antenna, passive phased array antenna, or active phased array antenna..
Bowden teaches omnidirectional antennas, an array antenna, phased array antenna, passive phased array antenna, or active phased array antenna. (Bowden, paragraph 0022 and 0029, “[0022] Now referring to FIG. 1, a minimum distance (MINDIST) direction finding (DF) system 100 includes an array antenna 102. [0029] Regardless of the manner in which the array antenna is implemented, as shown in the illustrative embodiment of FIG. 2, an output of each of the plurality of array elements 202a-202n may be coupled to an input of at least one of the plurality of receivers 204a-204n.”; that a passive direction finder can employ a radar antenna array).
In view of the teachings of Bowden it would have been obvious for a person of ordinary skill in the art to apply the teachings of Bowden to Gudim and Sithiravel at the time the application was filed in order to show a more detailed method of signal detection and measurements to locate a ground or air-based emitter (paragraph 0026-0027). Accordingly, the prior art references disclose that it is known that Gudim’s teaching of locating an unknown emitter and Bowden’s teachings to locate an unknown emitter are functional equivalents.  Therefore, it would have been obvious to one of ordinary skill in the art could at the time the invention was filed to have substituted the Bowden’s slightly more detailed description of the signal collection and location system for the Gudim’s detailed description of a signal collection and location system because both elements were known equivalents (KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 417 (2007)).
Regarding claim 4, Gudim, as modified by Sithiravel, teaches the system of claim 2.
Gudim, as modified by Sithiravel, does not explicitly teach wherein the AoA estimation algorithm is a multiple signal classification (MUSIC) algorithm, or an estimation of signal parameters via rotational invariance technique (ESPRIT) algorithm..
Bowden teaches wherein the AoA estimation algorithm is a multiple signal classification (MUSIC) algorithm, or an estimation of signal parameters via rotational invariance technique (ESPRIT) algorithm. (Bowden, paragraph 0002, “As is known in the art, direction finding (DF) may be described as a determination of a direction from which a received signal was transmitted. In order to make such a determination, current DF methods typically perform time consuming calculations that are computationally expensive. For example, some DF methods include interferometry, multi-signal classification (MUSIC) and maximum likelihood estimation using direct complex measurements.”; that multiple different algorithms, such as MUSIC, can be used to determine the direction for a received signal).
In view of the teachings of Bowden it would have been obvious for a person of ordinary skill in the art to apply the teachings of Bowden to Gudim and Sithiravel at the time the application was filed in order to show a more detailed method of signal detection and measurements to locate a ground or air-based emitter (paragraph 0026-0027). Accordingly, the prior art references disclose that it is known that Gudim’s teaching of locating an unknown emitter and Bowden’s teachings to locate an unknown emitter are functional equivalents.  Therefore, it would have been obvious to one of ordinary skill in the art could at the time the invention was filed to have substituted the Bowden’s slightly more detailed description of the signal collection and location system for the Gudim’s detailed description of a signal collection and location system because both elements were known equivalents (KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 417 (2007)).
Regarding claim 8, Gudim, as modified by Sithiravel, teaches the system of claim 1.
Gudim teaches wherein to determine the plurality of angles of arrival associated with the radio waves, the signal processor is further configured to determine amplitude (Gudim, paragraph 0036, “RWR (601) yields data by means of RWR functions of emitter identification, measurement association, and track file formation. Each separate measurement is summarized in an Emitter Data Word (EDW) that includes measured angle of arrival or azimuth angle (AMEAs), measured signal level (dBMEAs), measured noise or signal level fluctuation (adBMEAs), and emitter effective radiated power (ERP).”; a system that uses radiated power of an emitter (i.e. determines non-specified amplitude) in determining the AOA of an emitter).
Gudim, as modified by Sithiravel, does not explicitly teach and a phase of each of the antenna output signals..
Bowden teaches and a phase of each of the antenna output signals. (Bowden, paragraph 0061, “[0061] At block 308, a SCM angle matrix may be generated based upon phase values of elements in the SCM matrix. [0043] In an embodiment, a principal component analysis may be used to measure the amount of power and/or information contained in multivariate data,”; that a Sample Covariance Matrix (SCM) can be used to determine the angle of arrival and emitter location using power and phase measurements).
In view of the teachings of Bowden it would have been obvious for a person of ordinary skill in the art to apply the teachings of Bowden to Gudim and Sithiravel at the time the application was filed in order to show a more detailed method of signal detection and measurements to locate a ground or air-based emitter (paragraph 0026-0027). Accordingly, the prior art references disclose that it is known that  Gudim’s teaching of locating an unknown emitter and  Bowden’s teachings to locate an unknown emitter are functional equivalents.  Therefore, it would have been obvious to one of ordinary skill in the art could at the time the invention was filed to have substituted the Bowden’s slightly more detailed description of the signal collection and location system for the Gudim’s detailed description of a signal collection and location system because both elements were known equivalents (KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 417 (2007)).
Regarding claim 11, Gudim, as modified by Sithiravel, teaches the method of claim 9.
Gudim teaches wherein the one or more antenna elements (Gudim, paragraph 0022, “In the illustrated embodiment, the strongest signals from distant emitter (207) are detected by the two antennas (205a,b) whose boresight (206a,b) most nearly face emitter (207), which generally are the two antennas with strongest received signal.”; a system of antennas and the antennas have a boresight or axis of maximum gain).
Gudim, as modified by Sithiravel, does not explicitly teach are omnidirectional antennas, an array antenna, phased array antenna, passive phased array antenna, or active phased array antenna..
Bowden teaches are omnidirectional antennas, an array antenna, phased array antenna, passive phased array antenna, or active phased array antenna. (Bowden, paragraph 0022 and 0029, “[0022] Now referring to FIG. 1, a minimum distance (MINDIST) direction finding (DF) system 100 includes an array antenna 102. [0029] Regardless of the manner in which the array antenna is implemented, as shown in the illustrative embodiment of FIG. 2, an output of each of the plurality of array elements 202a-202n may be coupled to an input of at least one of the plurality of receivers 204a-204n.”; that a passive direction finder can employ a radar antenna array).
In view of the teachings of Bowden it would have been obvious for a person of ordinary skill in the art to apply the teachings of Bowden to Gudim and Sithiravel at the time the application was filed in order to show a more detailed method of signal detection and measurements to locate a ground or air-based emitter (paragraph 0026-0027). Accordingly, the prior art references disclose that it is known that  Gudim’s teaching of locating an unknown emitter and  Bowden’s teachings to locate an unknown emitter are functional equivalents.  Therefore, it would have been obvious to one of ordinary skill in the art could at the time the invention was filed to have substituted the Bowden’s slightly more detailed description of the signal collection and location system for the Gudim’s detailed description of a signal collection and location system because both elements were known equivalents (KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 417 (2007)).
Regarding claim 12, Gudim, as modified by Sithiravel, teaches the method of claim 10.
Gudim, as modified by Sithiravel, does not explicitly teach wherein the AoA estimation algorithm is a multiple signal classification (MUSIC) algorithm, or an estimation of signal parameters via rotational invariance technique (ESPRIT) algorithm..
Bowden teaches wherein the AoA estimation algorithm is a multiple signal classification (MUSIC) algorithm, or an estimation of signal parameters via rotational invariance technique (ESPRIT) algorithm. (Bowden, paragraph 0002, “As is known in the art, direction finding (DF) may be described as a determination of a direction from which a received signal was transmitted. In order to make such a determination, current DF methods typically perform time consuming calculations that are computationally expensive. For example, some DF methods include interferometry, multi-signal that multiple different algorithms, such as MUSIC, can be used to determine the direction for a received signal).
In view of the teachings of Bowden it would have been obvious for a person of ordinary skill in the art to apply the teachings of Bowden to Gudim and Sithiravel at the time the application was filed in order to show a more detailed method of signal detection and measurements to locate a ground or air-based emitter (paragraph 0026-0027). Accordingly, the prior art references disclose that it is known that  Gudim’s teaching of locating an unknown emitter and  Bowden’s teachings to locate an unknown emitter are functional equivalents.  Therefore, it would have been obvious to one of ordinary skill in the art could at the time the invention was filed to have substituted the Bowden’s slightly more detailed description of the signal collection and location system for the Gudim’s detailed description of a signal collection and location system because both elements were known equivalents (KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 417 (2007)).
Regarding claim 16, Gudim, as modified by Sithiravel, teaches the method of claim 9.
Gudim teaches wherein determining the plurality of angles of arrival associated with the radio waves comprises determining amplitude and (Gudim, paragraph 0036, “RWR (601) yields data by means of RWR functions of emitter identification, measurement association, and track file formation. Each separate measurement is summarized in an Emitter Data Word (EDW) that includes measured angle of arrival or azimuth angle (AMEAs), measured signal level (dBMEAs), measured noise or signal level fluctuation (adBMEAs), and emitter effective radiated power (ERP).”; a system that uses radiated power of an emitter (i.e. determines non-specified amplitude) in determining the AOA of an emitter).
Gudim, as modified by Sithiravel, does not explicitly teach a phase of each of the antenna output signals..
Bowden teaches a phase of each of the antenna output signals. (Bowden, paragraph 0061, “[0061] At block 308, a SCM angle matrix may be generated based upon phase values of elements in the SCM matrix. [0043] In an embodiment, a principal component analysis may be used to measure the amount of power and/or information contained in multivariate data,”; that a Sample Covariance Matrix (SCM) can be used to determine the angle of arrival and emitter location using power and phase measurements).
In view of the teachings of Bowden it would have been obvious for a person of ordinary skill in the art to apply the teachings of Bowden to Gudim and Sithiravel at the time the application was filed in order to show a more detailed method of signal detection and measurements to locate a ground or air-based emitter (paragraph 0026-0027). Accordingly, the prior art references disclose that it is known that  Gudim’s teaching of locating an unknown emitter and  Bowden’s teachings to locate an unknown emitter are functional equivalents.  Therefore, it would have been obvious to one of ordinary skill in the art could at the time the invention was filed to have substituted the Bowden’s slightly more detailed description of the signal collection and location system for the Gudim’s detailed description of a signal collection and location system because both elements were known equivalents (KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 417 (2007)).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DONALD H.B. BRASWELL whose telephone number is (469)295-9119.  The examiner can normally be reached on 7-5 Central Time (Dallas).

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erin Heard can be reached (571) 272-3236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Donald HB Braswell/             Examiner, Art Unit 3648                     

/ERIN F HEARD/             Supervisory Patent Examiner, Art Unit 3648